DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments and arguments to the claims filed on June 24, 2021 have been received and entered. Claim 2 has been amended, while claims 1, 3-10, 24, 29-32 39-41, 43 have been canceled.  Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2021, 5/25/2021, 07/02/2021, 08/26/2021 and 09/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  

Allowable Subject Matter
The following claim 11 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 11 is presented to applicant for consideration: 
A method for producing a plurality of mRNA transcripts encoding immunoglobulin heavy chain (IgH) polypeptides comprising a human VH region and a mouse C region, IgH polypeptides comprising a human VH region and a mouse C region, antibodies comprising IgH polypeptide comprising a human VH region and a mouse C region, and B cells expressing IgH polypeptide comprising a human VH region and a mouse C region, the method comprising:
providing a transgenic mouse whose genome having in its germline a homozygous immunoglobulin heavy chain (IgH) locus, said IgH locus comprising unrearranged human heavy chain V gene segments VH2-5, VH7-41, VH4-4, VH1-3, VH1-2 and VH6-1, all unrearranged human D gene segments and all unrearranged human JH gene segments comprising a 3'-most J gene segment, wherein the 3' -most J gene  and a constant region comprising an endogenous C gene of said IgH locus, 
wherein the 3'-most J gene segment is upstream of the human JC intronic DNA, wherein said human JC intronic DNA is  joined with truncated mouse JC intronic DNA upstream of said mouse E and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce mRNA transcripts encoding said immunoglobulin heavy chain polypeptides comprising a human VH region and a mouse C region, IgH polypeptides comprising a human VH region and a mouse C region, antibodies comprising IgH polypeptide comprising a human VH region and a mouse C region, and B cells expressing IgH polypeptide comprising a human VH region and a mouse C region, Page 2 of 19Appl. No. 14/056,707Response to Final Office Action of January 24, 2020 Response and RCE filed July 28, 2020 
wherein the germline of said transgenic mouse comprises all or part of an endogenous mouse IgH variable region DNA at a position that is upstream of said unrearranged human IgH variable region gene segments and said mouse constant region, and said mouse is non-functional to express fully mouse Ig comprising a mouse IgH variable region and a mouse IgH constant region; 
wherein said mouse is capable  to breed with another said mouse to produce subsequent mouse whose genome comprises in its germline a homozygous immunoglobulin heavy chain (IgH) locus, and
wherein said transgenic mouse is capable of breeding with another said  transgenic mouse, to provide subsequent generation mice, wherein a said subsequent generation mouse comprises: (a) in its germline an homozygous IgH locus comprising unrearranged human IgH variable region gene segments operatively linked to an IgH constant (C) region comprising an endogenous C segment of an IgH locus, and (b) in its germline all or part of mouse IgH variable region DNA; and (c) wherein said IgH locus of said subsequent generation mouse is capable of undergoing V, D, J joining; (d) wherein said subsequent generation mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region; and (e) is capable of breeding ; and 
immunizing  the transgenic mouse of step (a) with an antigen, wherein said immunized  mouse produces mRNA transcripts encoding said plurality of immunoglobulin heavy chain (IgH) polypeptides comprising a human VH region and a mouse C region, IgH polypeptides comprising a human VH region and a mouse C region, antigen-specific antibodies comprising IgH polypeptide comprising a human VH region and a mouse C region, and B cells expressing IgH polypeptide comprising a human VH region and a mouse C region.

The following is a statement of reasons for the indication of allowable subject matter:  The use of mouse in the method as suggested supra shows that (i) both homozygous male and females are fertile and produce litters through three or four generations and (ii) the number of human V gene segments as recited in the claims does not affect fertility or fecundity in that the average litter size is found to be the same for chimeric loci containing different number of human V gene segments. The mouse disclosed in prior art fails to teach homozygous male and females that are fertile and produce litters through three or four generations. The  mouse whose genome comprises an in situ substitution of endogenous IgH variable gene segment with corresponding human IgH viable gene segment  at the endogenous IgH locus  is expected to affect fertility or fecundity and the average litter size of the mouse of prior art. 

Maintained-Claim Rejections - 35 USC § 103-necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 11, 13-15 , 26-28,33-34, 36, 42, 44-47, 49, 50-52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated . 
 Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of IgH locus comprising human heavy chain V gene segments Vh2-5, VH7-41, VH4-4, VH1-3, VH1-2 and VH6-1, all human D gene segments and all human JH gene segments Page 15 of 43 is interpreted as IgH locus comprising all of human V gene segments, all human D gene segments and all human JH gene segmentsPage 15 of 43. (See MPEP 2111.03). 
With respect to claims 2, 14, Murphy et al teach a transgenic mouse and method of using transgenic mouse, said method comprising (i) providing a transgenic mouse whose genome having in its germline a homozygous immunoglobulin heavy chain (IgH) locus  comprising modified heavy chain loci with human variable regions and mouse constant regions. It is disclosed that the mouse is produced by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56).   
Murphy et al teach replacing endogenous immunoglobulin variable region gene (all of  unrearranged Vs, Ds and Js) in whole with an homologous or orthologous human gene (immunoglobulin variable region gene) locus wherein immunoglobulin variable gene locus is a variable gene locus of the heavy chain (see col. 6, lines 1-10. Lines 63-66, col. 7, lines 18).  Therefore, all of unrearranged human Vs, Ds and Js would encompass human heavy chain V gene segments Vh2-5, VH7-41, VH4-4, VH1-3, VH1-2 and VH6-1, all human D gene segments and all human JH gene segments Page 15 of 43 as required by the claim.
Regarding the limitation  that the 3' -most J gene segment and  human JC intronic DNA are comprised by the IgH locus upstream of and operably linked to mouse Emu and a constant region comprising an endogenous C gene of said IgH locus, wherein the 3'-most J gene segment is upstream of the human JC intronic DNA, wherein said human JC intronic DNA is joined with truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA comprises said mouse Emu, it is noted that Murphy discloses making a reverse-chimeric IgH locus by maintaining intact endogenous mouse control elements, including the mouse intronic enhancer mu that is naturally located in the J/C intron (see col. 44, lines 5-18). The endogenous Eμ enhancer in the mouse would inherently remain intact because the human variable region gene segments are inserted upstream of the Eμ enhancer. As a result, the J/C intron of the mouse would have included mouse J/C intronic DNA. Further, because the mouse “homology arm” that is used in Murphy includes “the region immediately adjacent to, but not including, the mouse J segments, therefore at least some of the DNA in the J/C intron upstream of the Eμ enhancer is mouse intronic DNA (see col.  20, lines 9-17). Murphy teaches including the entire human DJ region in constructing targeting vector LTVEC1 (see col.  46, 
Murphy further teaches contacting the transgenic mouse as discussed above with an antigen, wherein said antigen-contacted mouse produces The rearrange heavy chain loci during B cell development such that the mouse produces a serum containing an antibody comprising human heavy chain immunoglobulin variable regions and mouse heavy chain constant regions (see claim 1). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse (see claim 2). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency (see page 74). It is further disclosed that Stevens employs to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74). 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Figure 2 above shows said recombinant IgH locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human VH gene segments, human DH gene segments and human JH gene segments, wherein said JH gene segments comprise a 3 ’ human JH gene segment, (ii)    a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and red lines), and (iii)    mouse C region, said chimeric junction being internal in said chimeric JC intron of said recombinant IgH locus such that said human Ig H variable region gene segments are operatively linked to said constant region. The results indicate that replacement of only the Ig variable loci in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). 
 Regarding claim 13, Murphy et al teach method as discussed above further comprising (a) isolating nucleic acid encoding a said antibody, (b) isolating said antibody, said IgH polypeptide, and/or a human VH region thereof (see claims 1-2 of ‘323). 
With respect to claim 11, Murphy teaches homozygous mice and the breeding of mice in various embodiments (see, e.g., col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). It is relevant to note that claims only requires mouse being function to breed with another said mouse. Absent evidence contrary and a requirement of producing subsequent progeny, the mouse of Murphy in spite of poor fertility is expected to breed with another said mouse. 
With respect to claim 15, Murphy further teaches recombinantly replacing the mouse constant domains with human constant domains to produce fully human antibodies. This approach will give rise to therapeutic antibodies much more efficiently than previous methods (see col. 20, lines 27-29). 
Regarding claims 16-23, 26-28, 33-34, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 1-2 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from  the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 6-7). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32). 
However, combination of references do not explicitly teach human JC intronic DNA is contiguous with a functional truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce IgH-VDJCg transcripts and (ii) further comprising obtaining the nucleotide sequence of said mRNA transcripts..
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJ regions and insertion of human VDJ at the endogenous locus. The combination of reference differ from claimed invention by not disclosing obtaining the nucleotide sequence of said mRNA transcripts.
However, prior to filing of instant application, it was routine to obtain mRNA from the lymphocyte and assesses the mRNA sequence of the variable gene segment. For instance, Ozawa cure the deficiency by disclosing method to obtain mRNA from the lymphocyte and assess the sequence using 5′-RACE method (see abstract, figure 2, also see Lonberg para. 80, 108, 214). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method by substituting the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to produce a plurality of mRNA transcript encoding IgH polypeptide, with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is noted that at least in one embodiment of Murphy et al it is disclosed that the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claims. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Absent any resulting phenotype that is directly related to structure of chimeric JC intron it would merely be a design choice to an artisan particularly since chimeric JC intron is expected to function is same manner KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Ozawa et al (BioTechniques 40:469-478, 2006)/Lonberg et al (.US 20060015957, dated 1/19/2006) as applied above for claim 2, and further in view of Jackson Laboratory Recourse Manual, (2007, 1-29, IDS).
The teaching of Murphy, Tanamachi, Morrison and Ozawa/Lonberg have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing said mouse breeding to produce subsequent generation with low litter size. 
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art  to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Ozawa/Lonberg and Jackson Lab.to modify the transgenic homozygous mouse of Murphy whose genome comprises insertion of human variable DNA upstream of endogenous mouse constant region, as matter of design choice, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using breeding scheme known in art as evident from the teaching of Jackson labs using site specific insertion of human Ig locus in mouse endogenous Ig locus and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Claims 2, 12, 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Ozawa et al (BioTechniques 40:469-478, 2006)/Lonberg et al (.US 20060015957, dated 1/19/2006), as applied above for claim 2, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, art of record).
The teaching of Murphy, Tanamachi as evident from Morrison and Ozawa/Lonberg have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing said mouse is 129 strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison, Ozawa/Lonberg and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2 and 16-23, 26-28, 35-36, 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Ozawa et al (BioTechniques 40:469-478, 2006)/Lonberg et al (.US 20060015957, dated 1/19/2006) , Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) as evidenced by Stevens, S. et al. (2006, September 10-13,  Velocimmune: Humanization of Immunoglobulin Loci Using Velocigene Technology. Presented at 1st International MUGEN Conference on Animal Models for Human Immunological Disease, Athens, Greece (hereafter the "Stevens Abstract").
The teaching of Murphy, Tanamachi, Morrison, Ozawa/Lonberg have been described above and relied in same manner here. Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). It is further disclosed that the mouse may be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see page 52). The combination of references differ from claimed invention by not explicitly disclosing isolating B cells expressing said antigen specific antibody.  
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9). In one embodiment, the Stevens Patent states that "antigen is administered directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). As described by the Stevens Patent, "Veloclmmune TM technology involves generating a  transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24). It is disclosed that the mouse are immunized with human IL-4R by direct injection of purified antigen in an adjuvant or indirectly by providing the DNA sequence of hIL-4R in a DNA plasmid that contains the hIL-4R gene and expresses hIL-4R using the host's cellular protein expression machinery to produce antigen polypeptide in vivo. It is further disclosed that optimal immune response could be obtained by subsequent boosting for assessment of progression of anti-antigen response (example 1).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison, Ozawa/Lonberg and Stevens to modify the method of Murphy by isolating B cells expressing said antigen specific antibody to isolate antibody using the method of Stevens, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antibody using the mouse of Murphy because prior art successfully reported  isolating B cells to produce hybridoma cells and isolate antibody directed against antigen. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).



Response to arguments
Applicant disagree with the rejection arguing that prior art fails to teach human JC intronic DNA is joined with truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA comprises said mouse Eu, as required by Claim 2 Applicant notes that Murphy focuses on modifying the V region of the endogenous IgH locus, teaching direct replacement of the mouse variable regions with human variable regions (page 43, lines 14-19). Applicant continue to argue Consistent with precise replacement of mouse V region gene segments with human V region gene segments and the maintenance of mouse IgH regulatory factors, Murphy teaches the maintenance of the entire mouse JC intron in its chimeric IgH locus. Specifically, Murphy discloses that “In this example, large insert (BAC) clones are isolated from the ends of the mouse VDJ region as a source of homology arms (FIG. 4B) which are used to direct integration via homologous recombination of the human VDJ sequences in a two-step process”. Applicant argue that Murphy teaches LTVEC1 used to direct the precise replacement of the mouse V-DJ/V-J regions for the equivalent regions of the human loci but leaving intact the mouse JC intron, i.e., the downstream region “immediately adjacent to, but not including, the mouse J segments (see figure 4A-D). Thus, in contrast to the truncated mouse JC intronic DNA of the instant claims, these excerpts from Murphy centering around figure 4 of Murphy demonstrate that Murphy teaches preserving the entire mouse JC intron upstream of Eu. Thus, Murphy teaches preserving the entire mouse JC intron, a teaching inconsistent with the placement of human VDJ DNA into the mouse immunoglobulin locus within the genomic interval defined by the last 3' J region and the host constant region. Applicant cite US20120322108 to assert that the process of HR can be determined to the nucleotide level. Applicant points Figure 4B diagrams the mouse IgH locus, and mouse homology arms, one of which encompasses the entire mouse JC intron the 3’ MOUSE homology arm of LTVEC1 covers the entire mouse JC intron that is the 5’ end of right black bar abuts the 3’ end of JH. Applicant continue to argue that Stevens is not evidentiary because Fig. 2 appears to disclose a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region, with no apparent mouse JC intronic DNA. This JC intron of the mouse taught by Stevens is unlike the JC intron of the mouse taught by Murphy which contains mouse JC DNA, including mouse Eu, as acknowledged by the Office Action. Because the JC intron of the mouse taught by Stevens differs from that of the mouse 
In response to applicant’s argument that JC intron of the chimeric IgH locus of the mouse of the claimed invention comprises a truncated mouse IgH JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises few nucleotide difference. It is relevant to note that instant specification teaches insertion site for the human DNA in a mouse chromosome resulting in chimeric intron (see figure 21 of the specification).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In the instant case, the specification teaches chimeric JC intron comprises a human IgH JC intronic DNA of about 400 bp DNA segment of human DNA naturally associated and located immediately 3' to the human JH6 segment and a truncated mouse JC intron. It is emphasized that neither the instant application, nor the van Dijk declaration provide any evidence that the loss of few nucleotide in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse. Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability. Further, the van Dijk’s declaration (para. 9-12, 22, filed on 7/28/2020) fails to teach the nucleotide sequence of mouse JC intron that is critical to the phenotype of the resulting mouse except for the criticality of the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ in the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. The prior art of record taches that the mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further, the genome of the mouse disclosed in Murphy could be i.e., immediately downstream of their respective 3' JH gene segments) are identical as shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region (see page 63-64 of the
DeFranco’s declaration filed as IDS on 10/22/2020, cited as evidence, without relying for rejection).
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides of the mouse JC intron have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's non obviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to 
On pages 16-24 of the applicant’s argument, applicant assert that Tanamachi et al. teach a transgenic chimeric IgH locus having profound structural differences from the transgenic chimeric IgH locus taught by Murphy, as well as having profound structural differences from the claimed mouse cells. Applicants argues that there is no motivation for one of skill at the time of the invention to have combined the chimeric JC intron of the randomly positioned chimeric IgH locus taught by Tanamachi et al. with the positioning of the human V region gene segments at the endogenous IgH locus taught by Murphy et al., to arrive at the structure of the chimeric IgH locus of the instantly recited mouse. Applicant argues that the only methodology that has existed to date for making such chimeras has been trans-switching, wherein the formation of the chimeras is only a rare event which occurs only in heavy chains. Applicant cite the declaration of Drs. Bradley and van Dijk’s (7/28/2020 of record) that support the position that this reliance on Tanamachi to modify the chimeric IgH locus taught by Murphy to arrive at the instantly recited chimeric IgH locus is deficient at least because the random integration into the mouse genome of Tanamachi’s mini chimeric IgH locus does not allow one of skill to reliably and predictably extrapolate the function of such a chimeric IgH locus comprising a JC intron with truncated mouse JC DNA when integrated at the endogenous IgH mouse locus (see para. 6 and para. 23 of the declaration). Applicant continue to reiterate the previous argument that Murphy does not disclose that the chimeric IgH locus has a chimeric JC intron comprising human Ig JC intron as required by the instant claims and there is no persuasive evidence that a chimeric Ig locus having 
Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. It should be noted that the transgenic mouse disclosed in Murphy and Tanamachi et al comprise the endogenous mouse Eμ enhancer (see para. 22-23 of van Dijik’s declaration and Bradley’s), which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. It is emphasized that both Murphy and Tanamachi et al disclose that the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. The human/mouse chimeric IgH loci comprising either J/C intron disclosed in Murphy et al or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. In the instant case, rejected claims do not require truncated human and/or mouse JC intron of any specific length. Given that the first 12 nucleotides of the mouse and human J/C intron sequences immediately downstream of their respective 3' JH gene segments are identical. One of ordinary skill in the art would conclude that the genome of mouse disclosed in the Murphy is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. Therefore, genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and 
Expert Declaration fails to address how a chimeric JC intron disclosed in Murphy as discussed above is any different from one broadly claimed in the instant application. Murphy et al and the van Dijk’s declaration both emphasize retaining the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". The declaration fails to point how it is unpredictable to extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides just because Tanamachi reported random integration while another Murphy reported a human/mouse chimeric IgH locus at the endogenous IgH mouse locus.  As stated before, both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. In view of foregoing, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (also in Tanamachi et al (Figure 1). The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse. Tanamachi/Morrison is cited to provide motivation and reasonable expectation of success in using a human/mouse chimeric JC intron at the chimeric IgH locus to produce expression of the human/mouse chimeric IgH antibody. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success. See In re O’Farrell, 7 USPQ2d  1673 (CAFC 1988). ). Further one of ordinary skill in the art would recognize that there are limited to finite options when creating a JC intron that would include the mouse JC intron will either be full-length or truncated in some manner as discussed supra so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. Absent evidence of any criticality of JC intron in resulting phenotype, an artisan recognizing only a finite number of predictable potential solutions, could have pursued any one of the known potential options, with a reasonable expectation of success.
On pages 26-29 of the applicant’s arguments, applicant continue to argue that instant claims recite in part that the chimeric IgH locus comprises a truncated mouse IgH JC intron, none of the previously allowed claims contain the limitation in which a chimeric IgH locus of a e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region”. In fact, Macdonald et al (US20120322108) cited by applicant also shows that the proximal junction is placed about 200bp downstream from the last JH gene segment (see para. 333). The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated (need only few missing nucleotide) mouse JC intron. It is emphasized that both, Murphy et al/Stevens and Tanamachi et al emphasize the importance of retaining the endogenous mouse Eμ enhancer that is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody.
In response to applicant’s argument relying on declaration by Bradley and van Dijik, it is emphasized that declarations fail to clearly state how the mRNA encoding IgH polypeptide produced by the method as claimed are structurally different from one produced by the mouse disclosed in Murphy for the reasons discussed supra. Furthermore, KSR has already stated that motivation need not be specific, and there are only finite number of predictable solution and one of ordinary skill in the art was well aware of the results of only human intron (Lonberg), mouse intron or chimeric JC Intron (Tanamachi and Stevens), the requirements for retaining Emu prima facie obvious to one the artisan to pursue any of the known potential options with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance as indicated on page 2 of this office action. 
Withdrawn--Claim Rejections - 35 USC § 112
Claims 49-50 and 51 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s argument is found persuasive, therefore, previous rejection of claims 49-51 are hereby withdrawn. 
Maintained - Double Patenting
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of 9445581(13433084) for the reasons of record. 
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of US Patent no 9505827 (Application No. 13740727)  for the reasons of record.  
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of copending Application No. 13846672 for the reasons of record.  
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902).   

Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 6, 13-19, 22-29 of copending Application No. 14040427.
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-13, 15-16, 18-22 of copending Application No. 14056434.
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 16-17, and 29-31 of copending Application No. 15/232,122.

Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700.Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147-148, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 and 357 of copending Application No.  13310431 
 Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, and 17-26 of copending Application No. 15/385,372.
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-12, 14, 18 of copending Application No. 14750870. 
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-25 of copending Application No. 15/383,101. Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63 of copending Application No. 15/016,211. 

Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236.
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-12, 14-17, and 20-23 of copending Application No. 15/383,353.
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10-12, and 14-17 of copending Application No. 15/383,342.
 Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of copending Application No. 14818162. 
Claims 2, 11-23, 25-28, 33-38, 42, 44-52 and 53 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-12, 14, 18, 20, 26-28 and 31 of copending Application No. 14080630. 

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and co-pending applications as above. Thus the rejection is maintained.
Conclusion
No claims allowed. 
Lefranc MP (Exp Clin Immunogenet 2001;18:100–116, IDS) teaches rules of the IMGT Scientific chart, with the accession numbers of the IMGT reference sequences and with the accession ID of the Genome Database GDB and NCBI LocusLink databases, in which all the IMGT human IGH genes are entered.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. 
The examiner can normally be reached Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANOOP K SINGH/            Primary Examiner, Art Unit 1632